 

 [image_001.jpg]

 

6/7/2013

 

Unsecured Promissory Note Agreement

 

FOR VALUE RECEIVED, ATTUNE RTD, a Nevada corporation (hereinafter called the
“Borrower”), hereby promises to pay to the order of Tim Smith, a natural person,
or registered assigns (the “Holder”) the sum of $10,000.00 on October 7, 2013
(the “Maturity Date”).

 

The Following Terms Shall Apply:

 

The “Borrower” and or “Holder” have the right, but not the obligation to convert
the “Note” into shares of restricted common stock fixed at $0.02, the closing
price as of the date of this “Note” at any time before midnight on or before the
“Maturity Date”.

 

Furthermore, in lieu of cash repayment, the “Borrower” and “Holder” have agreed
to convert the “Unsecured Promissory Note” dated 7/23/2012, with a face value of
$10,000 earning no interest, into 500,000 shares of restricted common stock at
$0.02 per share, the closing price as of the date of this note, on or before the
“Maturity Date”.

 

This Note and any provision hereof may only be amended by an instrument in
writing signed by the Borrower and the Holder. The term “Note” and all reference
thereto, as used throughout this instrument, shall mean this instrument as
originally executed, or if later amended or supplemented, then as so amended or
supplemented.

 

Assignability. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors
and assigns.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this Thursday, June 7, 2013

 

  DATE   Thomas S. Bianco, C.F.O (For the Company)            [image_008.jpg]
DATE 6.07.2013 Tim Smith    

 

 [image_010.jpg]

 

 

 

 